DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deets (U.S. 6,793, 271) in view of Ubidia et al. (US 2015/0061474).
In re claim 1: Deets discloses a cargo transportation container 10 comprising: a ceiling 44; at least one side wall 62/68/74; a connecting plate 60 capable of joining an edge region of the at least one side wall 62/68/74 with an edge region of the ceiling 44; and an intermediate layer 72 disposed between the connecting plate 60 and the edge region of the at least one side wall 62/68/74 and the connecting plate 60 and the edge 
Deets discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Ubidia et al.:
 Ubidia et al. teaches the provision of joining two separate pieces of molded plastic (polypropylene) by heat melting them together by a weld connection to provide a connection that is seamless (paragraph [0051]). With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the adhesive connection 72 between the molded plastic side wall and the connecting plate of Deets with a weld connection for the reasons discussed above.
In re claim 2: the intermediate layer 72 comprises a polymer based material (col.5, ll.41-45 of Deets).
In re claim 3: the plastic material is polypropylene (paragraph [0051]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Deets in view of Ubidia et al. for the reasons discussed above in claim 1.
In re claim 4: wherein the polymer based material (molded plastic) is a thermoplastic elastomer material or a polypropylene thermoplastic (paragraph [0051]). It would have been obvious to one of ordinary skill in the art at the time the invention was 
In re claim 5: the metal used for the connecting plate is steel or aluminum (col.6, ll.3-34 of Deets).
In re claim 13: the metal used for the connecting plate is steel or aluminum (col.6, ll.3-34 of Deets).
In re claim 14: the metal used for the connecting plate is steel or aluminum (col.6, ll.3-34 of Deets).
In re claim 15: the metal used for the connecting plate is steel or aluminum (col.6, ll.3-34 of Deets).

Claims 7 and 18-21 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Deets (U.S. 6,793, 271) in view of Ubidia et al. (US 2015/0061474) and in view of Nakashima et al. (U.S. 2018/0057719 A1) and
in view of Takamori et al. (U.S. 2015/0037596 A1).
In re claim 7: Deets discloses a cargo transportation container 10 comprising: a ceiling 44; at least one side wall 62/68/74; a connecting plate 60 capable of joining an edge region of the at least one side wall 62/68/74 with an edge region of the ceiling 44; and an intermediate layer 72 disposed between the connecting plate 60 and the edge region of the at least one side wall 62/68/74 and the connecting plate 60 and the edge region of the ceiling 44 wherein the intermediate layer 74 comprises an adhesive adhered to metal on a first side (col.5, ll.41-45) and a material 72 adhered to a plastic material (molded plastic) on an opposite side (col.5, ll.41-45), wherein the connecting 
Deets discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Ubidia et al.:
 Ubidia et al. teaches the provision of joining two separate pieces of molded plastic (polypropylene) by heat melting them together by a weld connection to provide a connection that is seamless (paragraph [0051]). With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the adhesive connection 72 between the molded plastic side wall and the connecting plate of Deets with a weld connection for the reasons discussed above.
Deets in view of Ubidia et al. does not disclose a method of assembling a cargo transportation container wherein the method comprises: a hot melt material capable of welding to a plastic material on an opposite side adhering the first side comprising the adhesive to the at least one side wall and the ceiling being made of metal and welding the other side comprising the hot melt material to the connecting plate being made of a plastic material or adhering the one side comprising the adhesive to the connecting plate being made of metal and welding the other side comprising the hot melt material to the at least one side wall and the ceiling being made of a plastic material.
Nakashima teaches adhering the one side comprising the adhesive to the
connecting plate being made of metal (paragraph [0023] of Nakashima).
It would be obvious to a user skilled in the art at the time of the effective filing
date of the invention to use the invention as taught Nakashima to modify the invention

It would be obvious to a user skilled in the art at the time of the effective filing
date of the invention to use the invention as taught Takamori to modify the invention of
Deets in view of Ubidia et al. so that the adhesive sheet can adhere to various adherents and the adhesive becomes less likely to squeeze out from an adherent in thermal fusion bonding and sealing of the adherent. In a laminate comprising the adhesive sheet the adhesive layer does not squeeze out from the adherent without being affected by the material of the adherent (see Abstract of Takamori).
In re claim 18: Deets discloses a cargo transportation container 10 comprising: a ceiling 44; at least one side wall 62/68/74; a connecting plate 60 capable of joining an edge region of the at least one side wall 62/68/74 with an edge region of the ceiling 44; and an intermediate layer 72 disposed between the connecting plate 60 and the edge region of the at least one side wall 62/68/74 and the connecting plate 60 and the edge region of the ceiling 44 wherein the intermediate layer 74 comprises an adhesive adhered to metal on a first side (col.5, ll.41-45) and a material 72 adhered to a plastic material (molded plastic) on an opposite side (col.5, ll.41-45), wherein the connecting plate 60 is formed from one of: a metal (thin metal covering) and a plastic material 
Deets discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Ubidia et al.:
 Ubidia et al. teaches the provision of joining two separate pieces of molded plastic (polypropylene) by heat melting them together by a weld connection to provide a connection that is seamless (paragraph [0051]). With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the adhesive connection 72 between the molded plastic side wall and the connecting plate of Deets with a weld connection for the reasons discussed above.
Deets in view of Ubidia et al. does not disclose a method of assembling a cargo transportation container wherein the method comprises: when the connecting plate is made of plastic material the method comprises: adhering the first side of the intermediate layer comprising the adhesive to the at least one side wall; and welding the other side of the intermediate layer that includes the hot melt material to the connecting plate and when the connecting plate is made of the plastic material, the method comprises: adhering the first side of the intermediate layer that includes the adhesive to the at least one side wall; and welding the other side of the intermediate layer that includes the hot melt material to the connecting plate; and when the connecting plate is made of metal, the method comprises: adhering the first side of the intermediate layer that includes the adhesive to the connecting plate; and welding the other side of the intermediate layer that includes the said hot melt material to the at least one side wall and the ceiling.

material; wherein the method comprises: adhering the first side of the intermediate layer
comprising the adhesive to the at least one side wall, assuming the side wall is made of
metal (paragraph [0023] of Nakashima) and when the connecting plate is made of metal, the method comprises: adhering the first side of the intermediate layer that includes the adhesive to the connecting plate (paragraph [0023] of Nakashima).
It would be obvious to a user skilled in the art at the time of the effective filing
date of the invention to use the invention as taught Nakashima to modify the invention
of Deets in view of Ubidia et al. in order to allow easy removal of the release layer from the adhesive sheet after the adhesive sheet is applied to a metal surface (paragraph [0011] of Nakashima). Takamori teaches welding the other side of the intermediate material that includes the hot melt material (paragraph [0036] of Takamori) to the connecting plate (paragraph [0106] of Takamori) and welding the other side of the intermediate material that includes the hot melt material (paragraph [0036] of Takamori) to the at least one side wall and ceiling (paragraph [0106] of Takamori). 
It would be obvious to a user skilled in the art at the time of the effective filing
date of the invention to use the invention as taught Takamori to modify the invention of
Deets in view of Ubidia et al. so that the adhesive sheet can adhere to various adherents and the adhesive becomes less likely to squeeze out from an adherent in thermal fusion bonding and sealing of the adherent. In a laminate comprising the adhesive sheet the adhesive layer does not squeeze out from the adherent without being affected by the material of the adherent (see Abstract of Takamori).

Deets discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Ubidia et al.:
 Ubidia et al. teaches the provision of joining two separate pieces of molded plastic (polypropylene) by heat melting them together by a weld connection to provide a connection that is seamless (paragraph [0051]). With this in mind, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the adhesive connection 72 between the molded plastic side wall and the connecting plate of Deets with a weld connection for the reasons discussed above.
Deets in view of Ubidia et al. does not disclose a method of assembling a cargo transportation container wherein the method comprises: when the connecting plate is made of plastic material the method comprises: adhering the first side of the intermediate layer comprising the adhesive to the at least one side wall; and welding the 
Nakashima teaches a method when the connecting plate is made of plastic material; wherein the method comprises: adhering the first side of the intermediate layer comprising the adhesive to the at least one side wall, assuming the side wall is made of metal (paragraph [0023] of Nakashima). and when the connecting plate is made of metal, the method comprises: adhering the first side of the intermediate layer that includes the adhesive to the connecting plate (paragraph [0023] of Nakashima).
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to use the invention as taught Nakashima to modify the invention of Deets in order to allow easy removal of the release layer from the adhesive sheet after the adhesive sheet is applied to a metal surface (paragraph [0011] of Nakashima). Takamori teaches welding the other side of the intermediate material that includes the hot melt material (paragraph [0036] of Takamori) to the connecting plate (paragraph [0106] of Takamori) and welding the other side of the intermediate material that includes the hot melt material (paragraph [0036] of Takamori) to the at least one side wall and ceiling (paragraph [0106] of Takamori).
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to use the invention as taught Takamori to modify the invention of Deets so that the adhesive sheet can adhere to various adherents and the adhesive 
In re claim 20: wherein the polymer based material (molded plastic) is a thermoplastic elastomer material or a polypropylene thermoplastic (paragraph [0051]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Deets in view of Ubidia et al. in view of Nakashima and Takamori for the reasons discussed above in claim 18.
In re claim 21: Deets discloses a cargo transportation container 10 comprising: a ceiling 44; at least one side wall 62/68/74; a connecting plate 60 capable of joining an edge region of the at least one side wall 62/68/74 with an edge region of the ceiling 44; and an intermediate layer 72 disposed between the connecting plate 60 and the edge region of the at least one side wall 62/68/74 and the connecting plate 60 and the edge region of the ceiling 44 wherein the intermediate layer 74 comprises an adhesive adhered to metal on a first side (col.5, ll.41-45) and a material 72 adhered to a plastic material (molded plastic) on an opposite side (col.5, ll.41-45), wherein the connecting plate 60 is formed from one of: a metal (thin metal covering) and a plastic material (molded plastic), and the respective edge regions of the at least one side wall  62/68/72 and the ceiling 44 are formed from the other material (see figures 1-4).
Deets discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Ubidia et al.:

Deets in view of Ubidia et al. does not disclose a method of assembling a cargo transportation container wherein the method comprises: when the connecting plate is made of plastic material the method comprises: adhering the first side of the intermediate layer comprising the adhesive to the at least one side wall; and welding the other side of the intermediate layer that includes the hot melt material to the connecting plate and when the connecting plate is made of metal that is steel or aluminum (see col.4, ll.36-39 and ll.51-52 of Deets), the method comprises: adhering the first side of the intermediate layer that includes the adhesive to the connecting plate; and welding the other side of the intermediate layer that includes the said hot melt material to the at least one side wall and the ceiling. 
Nakashima teaches a method when the connecting plate is made of plastic material; wherein the method comprises: adhering the first side of the intermediate layer
comprising the adhesive to the at least one side wall, assuming the side wall is made of metal (paragraph [0023] of Nakashima) and when the connecting plate is made of metal, the method comprises: adhering the first side of the intermediate layer that includes the adhesive to the connecting plate (paragraph [0023] of Nakashima).

It would be obvious to a user skilled in the art at the time of the effective filing
date of the invention to use the invention as taught Takamori to modify the invention of
Deets in view of Ubidia et al. so that the adhesive sheet can adhere to various adherents and the adhesive becomes less likely to squeeze out from an adherent in thermal fusion bonding and sealing of the adherent. In a laminate comprising the adhesive sheet the adhesive layer does not squeeze out from the adherent without being affected by the material of the adherent (see Abstract of Takamori).

Allowable Subject Matter
Claims 6, 8-9, 16-17 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the previous combination of references applied in the prior rejection of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735